In re Luna, Nicholas; — Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, Third Circuit, No. CA92-1239; Parish of Lafayette, Fifteenth Judicial District Court, Div. “H”, No. 85-0755-H.
Granted. Judgment of the court of appeal is reversed for the reasons assigned by Judge Guidry in his dissent. Motion for summary judgment denied. Case remanded to the district court for further proceedings.
CALOGERO, C.J., DENNIS, J., would grant and docket.
WATSON, J., not on panel.